DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Newly submitted claims 16-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The original set of claims did not have method or process claims. The Process would encompass not just an apparatus but a method or process of manufacture which is distinct from the practice of the apparatus.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “chocolate” in claim 15. This term is not a standardize term. The applicant should just use brown. Therefore the term is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell 2018/0140141A1 in view Huster 2014/0215944 A1.
 Russell discloses the claimed invention a cutting board 20 with uniform thickness, a knife [ par. 0002 ]., a cutting board 20 having maple wood [ Par. 0022 ] except for torrefied wood. b. Husler discloses a wood material [ Par. 0019 and 0040 J being formed of torrefied which discusses a process of moisture resistance [Par.0039 ] and temperature resistance [ Par.0040 J. C. It would have been obvious to one having ordinary skill in art at the time of invention to have modified the Russell device by substituting one known wood choice for another such as processing a wood such as maple by using a process terrified on the wood which allows the board to be temperature and moisture resistance that yield predictable result of more resistant board. KSR 
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Russell 2018/0140141A1 as applied to claims 10-11  and 15 above, and further in view of Cobb 3947012..
The modified Russell discloses the claimed invention except for the use of Cherry wood.
Cobb discloses the that is known to use cherry wood  and birch wood Col.3. lines 15-19 for a cutting board as known natural selection for woods growing upon the earth to yield the predictable result of having a known varitiey of would to selection from based upon obvious substitution as done by one having ordinary skill in the art at the time of invention and to have modified the modified Russel invention as a matter of obvious substituion.  
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Russell 2018/0140141A1 as applied to claims 10-11  and 15 above, and further in view of Cobb 3947012..
The modified Russell discloses the claimed invention except for the use of Cherry wood.
Cobb discloses the that is known to use cherry wood  and birch wood Col.3. lines 15-19 for a cutting board as known natural selection for woods growing upon the earth to yield the predictable result of having a known varitiey of would to selection from based upon obvious substitution as done by one having ordinary skill in the art at the time of invention and to have modified the modified Russel invention as a matter of obvious substituion.  
Regarding claims 14, “chocolate color”  This is a known color for cherry wood.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The rejections have been changed to meet the new claims. Please see above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        October 20,2022